Title: To James Madison from Thomas L. McKenney, 4 February 1826
From: McKenney, Thomas L.
To: Madison, James


        
          Department of WarOffice of In Affairs Februy 4. 1826
          Sir,
        
        I have intended for some weeks past to trouble you with a little matter of self-concern, but have defer’d it, because of the very great reluctance I feel to be troublesome in such a case. It is at all times disagreable. I rely, however, upon your kindness; and feeling, as I do, the sincerest friendship for you, & which is based no less upon a grateful sense of your former kindness, than veneration for your character & services, I venture to disclose the object I have in view.
        I am happy in having secured the confidence, & I may add Friendship, of Mr. Secretary Barbour; and I have reason to beleive the President himself estimates my services. Mr. Barbour is at this moment engaged in planning an organization
   *It will go in next week.
 of a branch of the Department of War, & means to recommend it to the Committees of In Affairs, for the execution of all business relating to our Indian concerns. I know also it is his intention to recommend me for the place of General Superintendent; and I have reason to beleive the President, should the bill pass, will recommend me to the Senate. This is precisely the grounds upon which I entered upon the duties of the place I now occupy. Indeed I am now, & have been from the time I enter’d here, doing, precisely the duties that would devolve upon me were the Congress to create the office, but it has been only as Clerk. It is true the Secretary of War from physical inability to follow the details of this branch of the public concerns, has been compell’d to leave it to me, even, in

many cases to the signing of my name. I always take the position however, by direction of the Secy. of War—tho’ he seldom sees the subject, or knows any thing about it. His confidence in me, is thus disclosed; & I appreciate it.
        That President Adams may feel an additional interest in my prosperity, I venture to ask of you any intimations of your own feelings in regard to me that you may esteem it proper to make. I know well the impulse which is given in such a case, when coming from such a source; and that however kind the feelings are that now exist, they would be made by it, at least more active. A line to Mr. Secretary Barbour also, I should be happy for him to receive. But am I not giving you too much trouble in all this? I feel that I am.
        You are aware that when Col. Benton, who is a strong man, (I mean intellectually,) attack’d me or [sic] furiously for the purpose of letting his Missouri friends into the privileges of the fur trade, by breaking down the U.S. system and myself with it, I had in my defence to expose his calumnies. He is yet in the Senate, and as he never forgives, nor forgets a wound, I have to look for his opposition. There it is I feel a wish to be Strong.
        You see I have spread all this matter out before you with very little ceremony, but I hope you will find an apology in the sentiments with which your own kindness towards me have inspired me.
        I send with this a paper containing remarks of mine on an article in the N. A. Review; & shall be happy if they shall be approved by you.
        I will thank you to present my remembrance to Mrs. Madison, & Mr. Todd, & to accept for yourself the assurance of my respect & gratitude.
        
          Tho: L: McKenney
        
      